DETAILED ACTION
This is a final Office action addressing applicant’s response 25 August 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 2 are pending and examined.

Drawings
The following is a reproduction of the objection made in the Office action dated 24 July 2020.

The drawings submitted subsequent the originally filed drawings dated 08 May 2019, are not entered as they are not properly labeled (e.g., “Replacement sheet”).  See MPEP 608.02 and 37 CFR 1.84(c).  As a result, the drawings under consideration are those originally filed 08 May 2019.

The drawings are objected to because the drawings contain numerous three-dimensional renderings as opposed to only black and white line drawings.  Further, the second drawings sheet (containing Figs. 2A and 2B has four figures present, however only two are labeled.  Each Figure should be properly identified, and the specification should be amended to reflect this identification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant’s substitute specification dated 25 August 2022, is entered.

The disclosure is objected to because of the following informalities: the Brief Description of the Drawings section contains more than the view of the figure.  The included language, which has limitations and reference characters, that is more appropriate for the Detailed Description of the Invention section.  An example of appropriate language would be, “Fig. 1A is a side view of the present invention” or equivalent.  Applicant is encouraged to review the prior art cited for examples of proper Brief Description language.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The examiner notes numerous issues under this heading.  For general claim construction, the examiner suggests applicant reference the prior art cited along with the Manual of Patent Examining Procedure (MPEP) 608.01(i)-608.01(n) for proper claim construction.  Some of the more noticeable issues include when presenting a limitation (e.g., widget) it must initially be preceded by “a” or “an” (e.g., a widget).  Each time the same limitation is subsequently referenced, either in the same claim or dependent claim, it must be preceded by "the" or "said" (e.g., the widget or said widget).  Further, claim limitations should be referenced the same throughout the claim language (e.g., a limitation directed to a “pipe” should be referenced as “pipe" throughout the claim for consistency and not be changed or have added language such as “hollow pipe” or “tubular pipe”.)  

	Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.  The examiner may not address rejections involving repeat issues for brevity.  Below is a link from www.uspto.gov to a claim drafting workshop for applicant’s review.  Applicant is encouraged to review this workshop along with the prior art cited for examples of proper claim construction.  

https://www.uspto.gov/sites/default/files/documents/February%20Info%20Chat%20-%20Claim%20Drafting.pdf

Claim 1: An expandable sustainable platform, for creating a structural platform for which to connect a plurality of an expandable sustainable member beam (the examiner suggests amending to “a plurality of expandable…beams” for clarity), comprising: 
a housing container and a base platform that holds a plurality of an expandable sustainable member beams (indefinite as this limitation has been provided in the preamble), 
wherein the plurality of said beams are capable of being expanded and retracted along various longitudinal lengths (indefinite as to the metes and bounds of what constitutes “various”) along said beam (indefinite as “beams” was previously provided, so it is indefinite as to which is being referenced; a suitable remedy would be “along each of said respective beams”), 
wherein the plurality of said beams on the platform can be positioned in unison or independently to achieve a level platform or a platform positioned at various angular degrees without the use of tools (indefinite as no language is provided to define an interrelationship between the beams and platform to conclude how this limitation is achieved); 
wherein said beams comprising of a plurality of segments, with walls comprising of diminishing latitudinal values (indefinite as to the metes and bounds of what constitutes a “latitudinal value”); from the outermost segment to the inner most segment (“outermost” and “inner most” lack antecedent basis); (the language of this paragraph is indefinite generally as to how this limitation is achieved)  
wherein a plurality of keys positioned on the segments allow segments of lesser latitudinal values to pass uninhibited through segments with greater latitudinal values and thereafter said keys block segments of lesser latitudinal values from reentering the segments with larger latitudinal values thus prohibiting reverse motion; the keys further allowing segments of lesser latitudinal values to pass uninhibited through the segments with greater latitudinal values; (the language of this claim is indefinite as no features are provided with respect to the keys in order to achieve the claimed function as written) 
wherein the largest segment of said beam (indefinite as more than one beams are initially claimed) attaches to the inside (lacks antecedent basis) of the housing container and the smallest segment of said beam attaches to the inside (lacks antecedent basis) of the base platform; TITLE OF INVENTION Expandable Sustainable Platform Application No. 16/406,020 Inventor Christine Inez Karstens, U.S.Citizen PH 916-439-9303 
wherein the base platform comprising a mount point, the mount joint (indefinite as to what this references) receiving a threaded rod from a detachable base capable of being manipulated by the user to a position of level without the use of tools, wherein a perforated ball-nut is threaded on to a threaded rod to attach the base platform to the detachable base; 
wherein comprising (“wherein comprising” appears to be missing language) a deployment and a locking mechanism comprising, a plurality of keys, a pulley attached to the housing container, and a controlling cable; wherein said cable is attached at one end to the pulley and the other opposite end to the base platform: and threads to through each beam (“and threads to through each beam” is indefinite as to what this limitation means) through the beams' respective segments and keys, wherein said pulley includes a pulley-spring and a holding pin attached to said cable (“keys” is indefinite as to the metes and bounds of what constitutes this language); 
wherein the platform can includes (objected to and suggested to amend to “include”) liquid containment (“can include” is indefinite as it is unclear if this is a required limitation), comprising of a bladder in each respective beam (lacks antecedent basis) and between the beams; 
wherein said platform contains an attachable wand, comprising a miniature expandable beam with a ring, where in the platform housing comprising of two clips for receiving said ring (indefinite as to how the clips and ring interrelate), wherein the wand can be extended perpendicularly to the platform (indefinite as to what portion of the platform the wand extends perpendicularly) for draping a fabric to create a private space, or can be retracted and positioned parallel to the platform (“parallel” is indefinite for the same reason as “perpendicularly” above) and snapped into the receiving clips to be used as a handle; 
wherein said platform is load bearing and capable of being used singularly or in plurality, comprising a connection system for connecting multiple like platforms together to create a larger platform, steps or a ramp, wherein segments (lacks antecedent basis) include a plurality of expandable rods that provide for varying latitudinal expansion of the segments relative to one another (indefinite as to how this limitation is achieved), TITLE OF INVENTIONExpandable Sustainable PlatformApplication No. 16/406,020Inventor Christine Inez Karstens, U.S.CitizenPH 916-439-9303comprising; rods held by grooves in the respective corners of the the (“the” is redundant) inner walls of said segment; 
wherein the housing container and the base platform are removable from said expandable beams allowing said beams to thread into beams of other like platforms (indefinite as to how the threading occurs as claimed). 

Claim 2: The expandable sustainable platform of claim 1, wherein said beams are capable of curvature, comprising, cut-outs on the lower portion of said segment walls, through entire thickness of wall, to allow for the next sequential segments to enter the cut-outs of the previous segments.  The claim is replete with issues previously addressed, which will not be repeated here for brevity.

TITLE OF INVENTIONExpandable Sustainable PlatformApplication No. 16/406,020Inventor Christine Inez Karstens, U.S.CitizenPH 916-439-9303TITLE OF INVENTIONExpandable Sustainable PlatformApplication No. 16/406,020Inventor Christine Inez Karstens, U.S.CitizenPH 916-439-9303
Allowable Subject Matter
The examiner believes claims 1 and 2, along with the disclosure provided, contain allowable subject matter; however, the issues under 35 USC 112(b) must be remedied first.  The examiner does not have an art rejection under 35 USC 102 or 103, nor is additional art cited at this time.
	
	The examiner would be willing to assist in drafting a single allowable claim upon final determination of allowable subject matter.  The examiner invites applicant to an interview to discuss the present invention along with the provided disclosure to potentially bring closure to the present case.  Applicant is encouraged to do this at the earliest available time to avoid potential fees and delays in advancing prosecution.


Response to Arguments
Applicant provided no arguments regarding the submission under consideration, so the examiner reserves comment at this time.

Miscellaneous
Applicant should respectfully note that this action closes prosecution on the merits.  As a result, applicant has several options.  Below are the most common options, however, please note that this list is not exhaustive and the examiner again stresses the retention of a registered practitioner to secure the applicant's best interests.
Request an interview after final.  See MPEP §713.09.
File an after final response.  See MPEP §714.12, §714.13.
Appeal to the Patent and Trademark Appeal Board.  See MPEP §1200
File a Request for Continued Examination (RCE).  See MPEP §706.07(h).
File a continuation.  See MPEP §201.06-§201.08.
Allow the case to go abandoned.  See MPEP §711.

A copy of the MPEP is available for electronic viewing at the uspto.gov link provided below:

http://www.uspto.gov/web/offices/pac/mpep/index.html

Should applicant wish further explanation of these options, the examiner is certainly willing to elaborate upon each of these in a scheduled telephonic interview.  The examiner encourages applicant to contact the examiner within 30 days of the mailing date of this action to avoid potential extension fees, or unwanted abandonment, associated with a delayed response.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/     Primary Examiner, Art Unit 3649